Citation Nr: 1402269	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  09-42 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a stomach and intestine disability.

2.  Entitlement to service connection for knee and leg disability.

3.  Entitlement to an increased rating greater than 30 percent prior to August 1, 2013 and greater than 40 percent from August 1, 2013, for chronic recurrent low back syndrome.

4.  Entitlement to an increased rating greater than 10 percent prior to August 1, 2013 and greater than 20 percent from August 1, 2013, for right S1 radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from March 1970 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran's claims were remanded by the Board for additional development in July 2013.  The matter again is before the Board.

Following the Board's July 2013 remand, in an October 2013 rating decision the Appeals Management Center (AMC) increased the Veteran's service-connected low back and right lower extremity radiculopathy disabilities to 40 and 20 percent respectively, both ratings effective from August 1, 2013.  Regardless of the AMC's actions, the issues remain before the Board because the increased ratings were not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The record also reflects that after the final supplemental statement of the case (SSOC), the Veteran submitted additional relevant evidence to the Board.  No subsequent SSOC was issued, but this is not necessary because in a December 2013 statement the Veteran's representative waived initial review of the evidence by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2013).

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

As noted in the Board's July 2013 remand, the issue of entitlement to a compensable rating for perforation, left tympanic membrane, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for stomach and intestine problems, as well as knee and leg problems.  The Veteran also contends that his current ratings for his service-connected low back and right lower extremity radiculopathy disabilities do not accurately reflect the severity of his current condition.  Despite the extensive development already undertaken, the Board concludes that another remand is required for additional development of each of these issues.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In this case, at the time of the Board's July 2013 remand there was no indication that the Veteran was receiving ongoing medical treatment through the VA for the disabilities on appeal.  During the August 2013 VA spine examination, however, the examiner discussed VA treatment records, including evaluation by Physical Medicine in February 2013 and ongoing physical therapy for the low back that ended in March 2013.  Thus, there clearly are VA treatment records available that are pertinent to at least one of the claims on appeal that have not been associated with the claims file.  As such, VA treatment records must be associated with the claims file.

As to the Veteran's August 2013 VA intestinal examination, the examiner noted review of the claims file, but not review of the VA treatment records not associated with the claims file.  Although unclear from the current evidence of record, if the VA treatment records now sought on remand show complaints of, diagnoses of, or treatment for stomach or intestinal problems, then a supplemental opinion must be obtained for the August 2013 VA examination report to consider this evidence.

Finally, the Veteran's bilateral knee and leg disability claim was remanded by the Board in July 2013 to obtain additional information from the Veteran's private primary physician, Dr. J.E.A., regarding an October 2009 letter opining a link between bilateral knee and ankle problems and the Veteran's military service, pursuant to the Court's holding in Savage v. Shinseki, 24 Vet. App. 259 (2011).  Specifically, the opinion did not note a specific diagnosis of a bilateral knee and/or ankle disability and the Board found it unclear whether the opinion was with respect to the Veteran's diagnosed and service-connected lower extremity radiculopathy or some other lower extremity disability.  Dr. J.E.A. did submit a November 2013 clarification letter; however, the letter addressed only the Veteran's stomach and intestinal claim and not the bilateral knee and leg claim.  The above notwithstanding, the Board observes that although the evidence of record does not indicate a specific current bilateral knee and/or leg disability (other than the already service-connected radiculopathy), in light of the June 1972 in-service diagnosis of right knee chondromalacia and the October 2009 private physician's letter, the Board concludes that a VA examination is required.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:


1.  Obtain all outstanding VA clinical records.  

2.  If and only if the VA clinical records include information relevant to the Veteran's stomach and intestinal claim, then obtain a supplemental opinion from the examiner who conducted the August 2013 gastrointestinal examination.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims file must be made available to and reviewed by the reviewer/examiner.  

The reviewer/examiner is asked to provide an opinion regarding whether it is as least as likely as not (50 percent probability or more) that any current disability of the stomach and intestines was incurred in or is otherwise related to the Veteran's military service.  In that regard, the examiner/reviewer is requested to review, consider, and address (as necessary) all relevant VA treatment records associated with the claims file since the time of the August 2013 VA examination.  

The examiner/reviewer must provide a complete rationale for any opinion provided. The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.  After the above evidence delineated in 1. above is obtained, to the extent available, schedule the Veteran for appropriate VA examination for his claimed bilateral knee and leg disability (other than bilateral radiculopathy).  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether it is as least as likely as not (50 percent probability or more) that any current disability of the knees and/or legs (other than bilateral radiculopathy): (a) was incurred in or is otherwise related to the Veteran's military service or (2) was caused or aggravated by the Veteran's service-connected low back disability or bilateral lower extremity radiculopathy.  In that regard, the examiner is requested to consider, and reconcile to the extent necessary, the October 2009 letter from the Veteran's private primary physician and the in-service diagnosis of chondromalacia.    

The examiner must provide a complete rationale for any opinion provided.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

4.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of all available benefits is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



